 


110 HCON 189 IH: Urging all sides to the political crisis in Ukraine to abide by the May 27, 2007, agreement which calls for a new round of parliamentary elections on September 30, 2007, and to ensure a free and fair, transparent democratic system in Ukraine based on the rule of law.
U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 189 
IN THE HOUSE OF REPRESENTATIVES 
 
July 23, 2007 
Mr. Hastings of Florida (for himself, Ms. Slaughter, Ms. Matsui, Mr. McNulty, Mr. Gerlach, and Mr. Levin) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs 
 
CONCURRENT RESOLUTION 
Urging all sides to the political crisis in Ukraine to abide by the May 27, 2007, agreement which calls for a new round of parliamentary elections on September 30, 2007, and to ensure a free and fair, transparent democratic system in Ukraine based on the rule of law. 
 
 
Whereas the Ukrainian people, most spectacularly during the Orange Revolution of 2004, demonstrated their ability to resolve political differences through nonviolent protest and in a manner consistent with democratic principles; 
Whereas Ukraine has accepted numerous specific commitments governing the conduct of elections as a participating State of the Organization for Security and Cooperation in Europe (OSCE); 
Whereas the March 26, 2006, Ukrainian parliamentary elections were pronounced to be free and fair by the OSCE-led International Election Observation Mission; 
Whereas free, fair, and transparent elections are of vital importance to Ukraine’s continued democratic development; 
Whereas the people of Ukraine deserve to participate in free and fair elections and must be assured that the integrity of their democratic process continues to be consolidated and strengthened; 
Whereas Ukraine is currently grappling with political uncertainty, rooted in hastily conceived constitutional reforms, that could jeopardize that country’s hard-fought and substantial democratic gains; 
Whereas on April 2, 2007, Ukrainian President Viktor Yushchenko issued a decree dissolving the Ukrainian Parliament (Verkhovna Rada) and calling for early parliamentary elections, asserting that Prime Minister Viktor Yanukovich and his coalition government were overstepping their constitutionally-limited bounds and attempting to monopolize political power; 
Whereas weeks of tension nonetheless gave way to negotiations between President Yushchenko, Prime Minister Yanukovich, and Parliamentary Speaker Oleksander Moroz in an attempt to end the constitutional dispute; 
Whereas the May 27, 2007, agreement accepted and signed by the Ukrainian President, Prime Minister, and Parliamentary Speaker stipulated new parliamentary elections for September 30, 2007; 
Whereas the United States supports the principles of the May 27, 2007, agreement, as a forward-looking path to making Ukraine a more democratic and more united country; 
Whereas the United States Congressional delegation to the 16th annual session of the Organization for Security and Cooperation in Europe Parliamentary Assembly (OSCE PA) in Kyiv held a discussion with Ukrainian President Viktor Yushchenko, who reiterated his commitment to democratic principles and to holding elections on September 30, 2007, consistent with the May 27, 2007, agreement; and 
Whereas the United States Congress has consistently demonstrated strong bipartisan support for an independent, democratic Ukraine: Now, therefore, be it 
 
That Congress— 
(1)acknowledges and welcomes the strong relationship formed between the United States and Ukraine since the restoration of Ukraine’s independence in 1991 and especially following the Orange Revolution of 2004; 
(2)applauds Ukraine for holding free, fair, and transparent presidential elections consistent with Organization for Security and Cooperation in Europe (OSCE) standards on December 26, 2004, and parliamentary elections on March 26, 2006; 
(3)urges the leadership and political parties of Ukraine to abide by the May 27, 2007, agreement and conduct elections as scheduled on September 30, 2007; 
(4)supports the holding of free, fair, and transparent elections on September 30, 2007, in a peaceful manner consistent with Ukraine’s democratic values and national interest, in keeping with its commitments as a member of the OSCE; 
(5)expresses strong and continuing support for the efforts of the Ukrainian people to consolidate the democratic gains of the Orange Revolution of 2004 by strengthening respect for human rights and the rule of law, including an independent judiciary; and 
(6)pledges its continued assistance to the further development of a free and transparent democratic system in Ukraine based on the rule of law, a free market economy, and consolidation of Ukraine’s security and sovereignty. 
 
